Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered October 17, 1974, convicting him of forgery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review, inter alia, the denial of defendant’s motion to suppress certain physical evidence. Judgment affirmed. The denial of defendant’s motion to suppress evidence was proper based upon the uncontested fact that he consented to a search of his vehicle. We have reviewed defendant’s other contentions and find them to be without merit. Rabin, Acting P. J., Hopkins, Latham, Margett and Christ, JJ., concur.